Citation Nr: 1536960	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) including on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1986 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2011, the Board also referred the Veteran's TDIU claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

The Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) with respect to that part of the Board's November 2011 decision to refer, rather than remand, the Veteran's TDIU claim.  The Court granted the Joint Motion in November 2012, remanding only that part of the Board's November 2011 decision to refer, rather than remand, the Veteran's TDIU claim for additional development.

In January 2014 and October 2014, the Board remanded this matter to the AOJ for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that subsequent to the issuance of the March 2015 supplemental statement of the case, additional Social Security Administration (SSA) finding dated March 2015 was associated with the claims file, which showed, in pertinent part that the Veteran was found unable to work beginning January 1, 2013 due to back pain, shoulder pain, elbow pain, knee pain, ankle pain, hip pain, high blood pressure, sleep apnea, diabetes, testicular hypofunction, bone spurs, arthritis and foot problems.  The SSA record was not accompanied by a waiver of initial RO consideration of evidence.  

In addition, the duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the RO should attempt to obtain any SSA records that may be outstanding.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the March 2015 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

